Citation Nr: 0533434	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-16 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to a rating in excess of 20 percent for diabetes.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to April 1971.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision of the Newark, New Jersey Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for diabetes and rated the disability as 
20 percent disabling.  A Travel Board Hearing was held before 
the undersigned in September 2005.  At the hearing the 
veteran's representative indicated he would be presenting a 
claim for increase in the rating for peripheral neuropathy.  
This matter is referred to the RO for any appropriate action.     


The matter of entitlement to TDIU is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Prior to July 15, 2002, the veteran's diabetes mellitus 
required an oral hypoglycemic agent and a restricted diet, 
but did not require insulin. 

2.  From July 15, 2002, the veteran's diabetes mellitus is 
shown to have required insulin, a restricted diet and 
regulation of activities, but has not been manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or twice a month visits to a diabetic care 
provider. 


CONCLUSIONS OF LAW

1.  Prior to July 15, 2002, a rating in excess of 20 percent 
for the veteran's diabetes mellitus is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.119 Diagnostic Code 
(Code) 7913 (2005). 
2.  From July 15, 2002, a 40 percent rating is warranted for 
the veteran's diabetes mellitus.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R.  §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.119 Code 7913 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A September 2001 
letter (prior to the rating appealed) from the RO explained 
what the evidence needed to show to substantiate his original 
claim for service connection for diabetes.  It also explained 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including medical 
records, employment records or records from other federal 
agencies but that it was ultimately his responsibility to 
ensure that records were received by VA.  A subsequent July 
2005 letter clarified that VA was responsible for obtaining 
relevant records from any federal agency, and that VA would 
make reasonable efforts to obtain records not held by a 
federal agency, but that it was the veteran's responsibility 
to make sure that VA received all requested records not in 
the possession of a federal department or agency.  This 
letter also advised the veteran to submit any evidence in his 
possession pertaining to his claim.  The March 2004 statement 
of the case (SOC) and the July 2005 letter properly (See 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice on the 
"downstream" issue of an increased initial rating for 
diabetes.   The SOC also provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
identified pertinent postservice treatment records.  The 
veteran has been afforded a VA medical examination.  In 
August 2005 he indicated that he had no additional evidence 
to submit.  VA's assistance obligations are met.  The veteran 
is not prejudiced by the Board's proceeding with appellate 
review.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

On VA examination in September 2001, the diagnosis was 
diabetes mellitus type II.  At the time the veteran's 
prescribed medications included glyburide, Glucophage and 
Avandia.  His blood sugar was not well controlled, ranging 
from around 200 to 220, and he had a history of polyuria and 
polydipsia.  There was no history of hypoglycemia or diabetic 
ketoacidosis.  

Private medical records from February 1999 to November 2001 
show ongoing treatment for diabetes.  Avandia, Glucophage and 
glyburide were prescribed.  

VA treatment records from July 2001 to November 2004 show 
ongoing treatment for diabetes.  In July 2001 the veteran was 
counseled on the importance of an appropriate weight control 
diet and of exercise for a minimum of 20 minutes, three times 
per week.  In January 2002, he was advised to comply with a 
diet of 1800 to 2000 calories per day.  A March 2002 progress 
note indicated that the veteran had never been hospitalized 
at the VA for diabetes and was monitoring his blood glucose 
level biweekly.  At a July 15, 2002 medical visit insulin 
therapy was prescribed once per day at bedtime and the 
veteran began daily self-injections.  In August 2002 the 
veteran was instructed to take finger stick blood sugar at 
multiple times of the day, including two hours before and 
after lunch and dinner.  No hypoglycemic symptoms were 
reported.  At a later August 2002 neurological visit the 
veteran reported that he got lightheaded when rising fast and 
had poor balance.  In March 2004, additional insulin was 
prescibed three times per day to be injected before each 
meal.  

On VA examination in March 2005, the diagnosis was type II 
diabetes mellitus.  The examiner noted that the veteran took 
45 units of insulin daily and tried to adhere to a diabetic 
diet.  He had not been hospitalized for any complications 
such as hyperglycemia or hypoglycemia and saw his physician 
every three months for diabetes care.  Diabetes had 
restricted his activities and lifestyle because of constant 
monitoring of food intake and because of diabetic neuropathy 
symptoms.  The veteran denied any renal cardiac or vascular 
complications.  

At the September 2005 Travel Board Hearing, the veteran 
testified that he started taking 10 units of insulin in 2002.  
Later it was increased to 30 units at bedtime and then 5 
units 3 times per day was added to the regimen for a total of 
45 units.  He was also instructed to exercise regularly and 
keep a proper diet.  He reported that he felt tired and weak 
all the time.  He could only walk one mile per day whereas 
before he used to walk five miles per day.  If he went out 
for dinner, he had to take his insulin with him.  The 
veteran's sister testified that he was unable to tolerate 
much physical activity as he easily got dizzy and could not 
walk straight.  He also experienced frequent nausea and 
diarrhea and had to chew gum constantly in order to speak 
because his dry mouth caused his mouth and teeth to stick 
together.  He saw his doctor for diabetes once or twice per 
month.  




III.  Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Diabetes mellitus is rated under Code 7913 of the Rating 
Schedule.  Under Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted for diabetes where insulin, a 
restricted diet, and regulation of activities are required.  
A 60 percent rating is warranted where insulin, a restricted 
diet and regulation of activities are required, along with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Code 7913.  38 C.F.R. § 4.119, 
Code 7913, and Note 1 following.

At the outset, it is noteworthy that complications of the 
veteran's diabetes mellitus include diabetic neuropathy which 
is separately rated; the ratings for neuropathy are not on 
appeal at this time.  
The record shows that as of July 15, 2002, the veteran's 
diabetes requires insulin and a restricted diet.  There is 
also evidence that the diabetes requires the veteran to 
regulate his activities.  The March 2005 VA examiner 
specifically found that diabetes had restricted the veteran's 
activities and lifestyle because of constant monitoring of 
food intake and because of diabetic neuropathy symptoms.  
Additionally, the veteran's sister testified at the September 
2005 Board hearing that the veteran's activities had to be 
highly regulated as he was able to tolerate very little 
physical activity, had difficulty speaking due to severe dry 
mouth and experienced frequent diarrhea and nausea.  This 
testimony has not been refuted by any of the evidence of 
record.  Additionally, the high number of daily prescribed 
insulin self-injections (4 per day) requires significant 
daily self-regulation.  Taken together, these requirements 
and limitations reasonably establish regulation of activities 
as a result of the diabetes.  Given that as of July 15, 2002, 
it is shown that the veteran's diabetes requires insulin, a 
restricted diet and regulation of activities, a 40 percent 
rating for diabetes is warranted from that date.  A 40 
percent rating is not warranted prior to July 15, 2002 as it 
is not shown that insulin was required prior to such date.  

A higher (60 percent) rating is not warranted at any time 
during the appeal period as there is no evidence of 
ketoacidosis or hypoglycemic reactions or of hospitalizations 
or twice monthly medical provider visits for treatment of 
such symptoms.         


ORDER

A staged 40 percent rating is granted for the veteran's 
diabetes, effective from July 15, 2002, and subject to the 
regulations governing the payment of monetary awards.


REMAND

In March 2005, the veteran was afforded VA medical and 
neurological examinations to assess the severity of his 
diabetes and the possible effect of his diabetes and 
peripheral neuropathy on his employability.  The addition to 
the record of this highly pertinent evidence required the RO 
to issue a supplemental statement of the case (SSOC) 
explaining what this evidence showed and how it affected the 
ultimate disposition of the veteran's claim.  See 38 C.F.R. 
§ 19.31(b)(1).

Furthermore, treatment records received at AMC in September 
2005 and forwarded to the Board in November 2005 include one 
wherein a VA physician offered the opinion that the veteran's 
diabetic neuropathy (and his nonservice-connected low back 
disability) impacted (but not to what degree, each) on 
physical and sedentary employment.  Clarification is 
necessary, as the opinion appears to be at odds with opinions 
by other medical providers.  And, as the veteran receives 
ongoing care for diabetes and its complications, and because 
VA treatment records are constructively of record, to 
evidence must be updated to encompass current treatment 
records.

Accordingly, this matter is remanded to the RO for the 
following:

1.  The RO should obtain complete records 
of all VA treatment the veteran received 
for diabetes and its complications since 
March 2005 (at both the East Orange and 
Bricktown facilities).  

2.  The RO should then arrange for the 
veteran to be examined by an appropriate 
physician to determine what impact his 
diabetes (and any complications of that 
disease) have on his ability to work.  
The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination, and all findings 
should be described in detail.  If any 
studies or specialty consults are deemed 
(by the examiner) necessary to assess any 
complications of diabetes, such should be 
arranged.  The examiner should note the 
opinions already of record, and should 
opine what impact the veteran's diabetes 
and its complications (alone, and 
distinguished from co-existing and 
nonservice-connected low back disability) 
have on his ability to engage in both 
physical and sedentary employment.  The 
examiner should explain the rationale for 
all opinions given.  

3.  The RO should then re-adjudicate the 
claim seeking TDIU.  If it remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment by the RO. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


